Mr. Justice Creighton delivered the opinion of the court. 3. Pleading, § 232*—discretion as to allowance of amendments. Though the power to grant leave to amend pleadings is within the discretion of the court, such discretion must in all cases he reasonably exercised. 4. Appeal and error, § 1362*—lohen refusal to permit amendment of declaration reversible error. In an action on an attachment bond, refusal of court to permit plaintiff to amend his declaration at the time of trial, held reversible error.